      Case 4:19-cv-02522 Document 62 Filed on 07/02/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         July 02, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

GUNVOR USA LLC, et al,                           §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:19-CV-2522
                                                 §
                                                 §
VALERO MARKETING & SUPPLY
                                                 §
COMPANY, et al,                                  §
                                                 §
         Defendants.

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Memorandum and Recommendation (Instrument No. 47)

signed by Magistrate Judge Christina Bryan on May 18, 2020, regarding Instrument Nos. 18 &

36.   Defendants timely filed objections.     The Court has reviewed the Memorandum and

Recommendation and objections and made a de novo review of the Magistrate Judge's

recommended dispositions to which objections were raised, Rule 72(b), Fed. R. Civ. P.; 28

U.S.C. ' 636(b)(1)(C); McLeod, Alexander, Powel & Apffel P.C. v. Quarles, 925 F.2d 853, 855

(5th Cir. 1991), and after consideration of the applicable law, is of the opinion that said

Memorandum and Recommendation should be adopted by this Court. It is therefore

       ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.

       The Clerk shall enter this Order and provide all parties with a true copy.

                          2nd day of July, 2020, at Houston, Texas.
       SIGNED on this the ____



                                                  VANESSA D. GILMORE
                                             UNITED STATES DISTRICT JUDGE
